Case 3:16-cv-00393-TJC-JRK Document 119-4 Filed 08/19/19 Page 1 of 6 PageID 4386




                              EXHIBIT “D”
Case 3:16-cv-00393-TJC-JRK Document 119-4 Filed 08/19/19 Page 2 of 6 PageID 4387



                         IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


 PAOLA CANAS, LINA POSADA, JESSICA
 BURCIAGA, JAIME EDMONDSON, and
 ROSIE JONES,                                      Case No.: 3:16-CV-00393-TJC-JRK1
                  Plaintiffs,

               - against -

 FLASH DANCERS, INC. d/b/a FLASH
 DANCERS and MICHAEL TOMKOVICH,
                  Defendants.


 BROOKE TAYLOR a/k/a BROOKE
 JOHNSON, LAURIE ANN YOUNG, MALU
 LUND, SARA UNDERWOOD, and JAMIE                    Case No.: 3:16-cv-00394-TJC-JRK
 EASON a/k/a JAMIE MIDDLETON,
                   Plaintiffs,

               - against -

 M.T. PRODUCTIONS IN JACKSONVILLE,
 INC. d/b/a THEE OFFICERS CLUB, and
 MICHAEL TOMKOVICH,
                    Defendants.

                         DECLARATION OF MICHAEL T. FACKLER

        Pursuant to 28 U.S.C. § 1746, Michael T. Fackler hereby declares and states as follows:

        1.      I am over 18 years of age, suffer from no known disability, and have personal

 knowledge of the facts set forth herein. All the statements in this declaration are true and correct.

        2.      I am an attorney licenses to practice law in the State of Florida and I am a member

 in good standing of the Florida Bar. I am a partner of the law firm of Milam Howard Nicandri



 1        The parties have settled their claims in Case No. 3:16-CV-00392-TJC-JBT, which was part
 of this consolidated action.
                                                   1
Case 3:16-cv-00393-TJC-JRK Document 119-4 Filed 08/19/19 Page 3 of 6 PageID 4388



 Gillam & Renner, P.A., 14 East Bay Street Jacksonville, FL 32202.

        3.      I have been practicing law in Florida since my admission in 2002. I served as a law

 clerk to the Honorable Harvey E. Schlesinger from 2002 to 2004 and have been in the private

 practice since the end of the clerkship.

        4.      Additionally, I have opined on the reasonableness of fees numerous times, in both

 state and federal court, and I have testified regarding the reasonableness of fees.

        5.      I am authorized to practice in all courts of the State of Florida and U.S. District

 Court, Northern District of Florida, U.S. District Court, Middle District of Florida and the Eleventh

 Circuit Court of Appeals.

        6.      In connection with the preparation of this Declaration, I have reviewed the

 pleadings and motions filed in the above-referenced action as well as the Orders entered by this

 Court, in addition to the time and expense report attached to Plaintiffs’ Motion For Fees and Costs

 Against Defendants Flash Dancers, Inc. and M.T. Productions in Jacksonville, Inc.

        7.      In the Eleventh Circuit, Norman v. Haus. Auth. Of the City of Montgomery, 836

 F.2d 1292 (11th Cir. 1988), and Hensley v. Eckerhart, 461 U.S. 424, 103 S.Ct. 1933, 76 L.Ed.2d

 40 (1983), provide the framework for awarding attorney’s fees.

        8.      The starting point is the “lodestar,” calculated by multiplying the number of hours

 reasonably expended in a litigation by a reasonable hourly rate. See e.g. Hensley, 461 U.S. at 433,

 103 S.Ct. 1933; Norman, 836 F.2d at 1299.

        9.      While the “lodestar” method effectively replaced the balancing test previously

 prescribed by Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974),

 the twelve (12) Johnson factors “might still be considered in terms of their influence on the lodestar

 amount.” Norman, 836 F.2d at 1299. In computing the lodestar amount, I have considered the



                                                   2
Case 3:16-cv-00393-TJC-JRK Document 119-4 Filed 08/19/19 Page 4 of 6 PageID 4389



 factors set forth in Rule 4-1.5(B) of the Florida Bar Rules of Professional Conduct and in Patient’s

 Compensation Fund v. Rowe, 472 So. 2d 1145 (Fla. 1985) as modified by Standard Guaranty

 Insurance Co. v. Quanstrom, 555 So. 2d 828 (Fla. 1990). In addition, I have considered the

 following factors: (1) the time and labor required; (2) the novelty and difficulty of the questions;

 (3) the skill required to perform the legal service properly; (4) the preclusion of other employment

 by the attorney due to acceptance of the case; (5) the customary fee; (6) whether the fee is fixed or

 contingent; (7) time limitations imposed by the client or the circumstances; (8) the amount

 involved and the results obtained; (9) the experience, reputation, and ability of the attorneys; (10)

 the “undesirability” of the case; (11) the nature and length of the professional relationship with the

 client; and (12) awards in similar cases.

        10.     I understand The Casas Law Firm, P.C. litigates image infringement and publicity

 rights violation cases throughout the State of Florida.

        11.     I am aware that The Casas Law Firm, P.C. maintains time records that are

 contemporaneously made and maintained with said work and which reflect the actual fees

 incurred.

        12.     It is my understanding that the invoices submitted by The Casas Law Firm, P.C. in

 support of For Fees and Costs Against Defendants Flash Dancers, Inc. and M.T. Productions in

 Jacksonville, Inc. contain time entries for work incurred by the attorneys in the representation of

 the Plaintiffs in this action. It is the regular business practice of The Casas Law Firm, P.C. to enter

 and maintain said records in the regular course of The Casas Law Firm, P.C.’s practice.

        13.     My opinions set forth herein are based on the time records submitted with the

 Motion For Fees and Costs Against Defendants Flash Dancers, Inc. and M.T. Productions in

 Jacksonville, Inc. in this case for the time period of July 15, 2015 through July 31, 2019.



                                                   3
Case 3:16-cv-00393-TJC-JRK Document 119-4 Filed 08/19/19 Page 5 of 6 PageID 4390



         14.      I am of the opinion that applicants’ hourly rates as described in the Motion For Fees

 and Costs Against Defendants Flash Dancers, Inc. and M.T. Productions in Jacksonville, Inc. are

 reasonable. In forming this opinion, I took into consideration the prevailing market rate in the

 relevant legal community, Jacksonville, Florida, for similar services by lawyers of reasonably

 comparable skills, experience, and reputation.

         15.      I am aware that the lawyers at The Casas Law Firm, P.C. bill at rates between $425

 and $250, based on their length of practice, their skill, and their experience.

         16.      Mr. Joseph Casas (“Mr. Casas”) is a managing partner and has practiced in excess

 of eighteen (18) years, with a substantial number of those years of practice spent litigating publicity

 rights violations. Mr. Casas’ rate of $425 per hour is consistent with his experience.

         17.      The other attorneys from the Casas Law Firm, P.C., including Dennis Postiglione,

 John Golaszewski, Ludmila Khomiak, and Sarah Cabarcas-Osman, each have sixteen (16), fifteen

 (15), eight (8), and nine (9) years of practice, respectively. Attorney rates for these individuals are

 $400, $400, and $250, respectively. As with Mr. Casas, these rates are commensurate with these

 attorneys’ level of experience in publicity rights litigation and their reputation and expertise. These

 rates similarly appear to be reasonable based on the requisite criteria.

         18.      Lastly, the two paralegals at the Casas Law Firm, P.C., Linda Davila and Ashley

 Martinez’s rates of $100 and $55 per hour, respectively are commensurate with the Middle District

 rates for paralegals.

         19.      I have made the following reductions to the time entries based on my review and a

 belief that the time was not reasonable:

               a. I have removed Mr. Casas’ time related to the creation of the fee agreement: 2.5

                  hours.



                                                    4
Case 3:16-cv-00393-TJC-JRK Document 119-4 Filed 08/19/19 Page 6 of 6 PageID 4391



               b. I have removed clerical time from Ms. Cabarca-Osman time: 2.6 hours.

               c. I have removed clerical time from Ms. Khomiak’s time: 13.7 hours.

               d. I have removed time entries without a description from Ms. Khomiak’s time: 1.5

                  hours.

               e. I have reduced Mr. Postiglione’s time for work apparently done on another file

                  (Motion to Reconsider) 2.5 hours.

               f. I have reduced Mr. Golaszewski’s time for an apparent duplicate entry on July 25:

                  12 hours.

         20.      Apart from the reference above, I believe that the remaining time entries by the

 applicants are reasonable, based on the following factors: (a) the time and labor required in motion

 practice for three (3) years and six days of trial; (b) the consultations with the expert witnesses; (c)

 the novelty of the questions litigated by the Plaintiffs; and (d) the amount involved and the results

 obtained at jury trial.

         21.      I have no interest in the outcome of the proceedings, and I am not associated with

 nor employed by any party in this action, or by any attorney of record.


         I declare under penalty of perjury that the forgoing is true and correct.

         Executed on August 19, 2019.




                                                                     Michael T. Fackler




                                                    5
